ORDER
This case came before the court on June 18, 1981, on plaintiff’s motion to dismiss as interlocutory defendant’s appeals from Family Court decrees entered on April 9, 1980 and on December 1, 1980. Upon consideration of the arguments presented, and after review of the record herein, we conclude that said motion has merit.
Accordingly, we hereby dismiss defendant’s appeals from the aforementioned Family Court decrees as interlocutory. Defendant’s appeal from a February 12, 1981 Family Court decree is retained on the regular calendar.